 

Exhibit 10.5

 

THIS TRADEMARK SECURITY AGREEMENT dated as of July 16, 2020 (this “Agreement”),
between FUBOTV INC., a Delaware corporation (the “Borrower”), RECALL STUDIOS,
INC., a Nevada corporation (“Recall”), fuboTV Spain, SL, a sociedad limitada
under the laws of Spain (“Fubo Spain”) (Borrower, Recall, and Fubo Spain are
collectively referred to herein as the “Grantors”), and ACCESS ROAD CAPITAL LLC,
a Delaware limited liability company (the “Grantee”). 

 

Reference is made to (a) the Collateral Agreement dated as of July 16, 2020 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Collateral Agreement”), between the Borrower, FaceBank Group,
Inc., (the “Co-Borrower”), and the Grantee and (b) the Credit Agreement dated as
of July 16, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), between the
Borrower, the Co-Borrower, and the Grantee. The Grantee has agreed to extend
credit to the Borrower and the Co-Borrower subject to the terms and conditions
set forth in the Credit Agreement. The obligations of the Grantee to extend such
credit are conditioned upon, among other things, the execution and delivery of
this Agreement. The Borrower and the Co-Borrower will derive substantial
benefits from the extension of credit pursuant to the Credit Agreement and are
willing to execute and deliver this Agreement in order to induce the Grantee to
extend such credit. Accordingly, the parties hereto agree as follows:

 

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Credit Agreement or the
Collateral Agreement, as applicable. The rules of construction specified in
Section 1.2 of the Credit Agreement also apply to this Agreement.

 

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, the Grantors hereby
collaterally assign and pledge to the Grantee and its permitted successors and
assigns, and hereby grant to the Grantee and its permitted successors and
assigns, a security interest in, all right, title and interest in or to any and
all of the following assets and properties now owned or at any time hereafter
acquired by them or in which the Grantors now have or at any time in the future
may acquire any right, title or interest (collectively, the “Trademark
Collateral”):

 

(a) all trademarks, service marks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter acquired or adopted, all registrations and
recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office (or any successor office) or any
similar offices in any State of the United States of America or any other
country or any political subdivision thereof, and all extensions or renewals
thereof, including those listed on Schedule I attached hereto (the
“Trademarks”);

 

(b) all goodwill associated with or symbolized by the Trademarks; and

 

 

 

 

(c) all other assets, rights and interests that uniquely reflect or embody such
goodwill;

 

but excluding any intent-to-use trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal law.

 

SECTION 3. Security Agreement. The security interests granted to the Grantee
herein are granted in furtherance, and not in limitation of, the security
interests granted to the Grantee pursuant to the Collateral Agreement. The
Grantors hereby acknowledge and affirm that the rights and remedies of the
Grantee with respect to the Trademark Collateral are more fully set forth in the
Collateral Agreement, the terms and provisions of which are hereby incorporated
herein by reference as if fully set forth herein. In the event of any conflict
between the terms of this Agreement and the Collateral Agreement, the terms of
the Collateral Agreement shall govern.

 

SECTION 4. Supplements to Schedule I. Each Grantor hereby authorizes the Grantee
from time to time to supplement Schedule I attached hereto to include additional
Trademark Collateral of such Grantor and to file such supplemented Schedule I
with the United States Trademark and Trademark Office without any further action
required of either Grantor.

 

SECTION 5. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic form (including .pdf file) shall be effective as
delivery of a manually signed counterpart.

 

SECTION 6. Applicable Law. This Agreement, and all matters arising out of or
relating to this Agreement, shall be governed by, and construed in accordance
with, the law of the State of New York.

 

[Remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

  GRANTORS:         FUBOTV INC., a Delaware corporation         By: /s/ David
Gandler   Name:     Title:           RECALL STUDIOS, INC., a Nevada corporation
        By: /s/ Alexander Bafer   Name: Alexander Bafer   Title: CEO        
fuboTV Spain, SL, a sociedad limitada under the laws of Spain         By: /s/
David Gandler   Name:     Title:  

 

[Signature page to Trademark Security Agreement]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

  GRANTEE:       ACCESS ROAD CAPITAL LLC, a Delaware   limited liability company
      By: /s/ Idan Shani   Name: Idan Shani   Title: COO/CFO

 

[Signature page to Trademark Security Agreement]

 

 

 

 

Schedule I

 

U.S. Trademark Registrations

 

Mark   Grantor   Registration Date   Registration Number   Serial Number “The
Most Sports for the Least Money”   FuboTV Inc.   December 11, 2018   5629123  
87637227 “Recall Studios” (word mark)   Recall Studios Inc.   March 12, 2019  
5696755   88055302 FUBOTV (Standard Character Mark)   FuboTV Inc.   August 30,
2016   5030871   86876349

 

U.S. Trademark Applications

 

Mark   Filing Date   Application Date N/A   N/A   N/A

 

Non-U.S. Trademark Registrations

 

Mark   Grantor   Registration Date   Registration Number   Serial Number Fubotv
  fuboTV Spain, SL   December 21, 2017   017035213   N/A

 

Non-U.S. Trademark Applications

 

Mark   Filing Date   Application Date N/A   N/A   N/A

 



 

 

 